 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       DENNIS MARIC,                                          No. 1:12-cv-00102-SKO
11                          Plaintiff,
12             v.                                               ORDER DENYING DEFENDANTS’
                                                                MOTION FOR SUMMARY JUDGMENT OR
13       ALVARADO, et al.,                                      ALTERNATIVELY, SUMMARY
                                                                ADJUDICATION
14                          Defendants.
                                                                (Doc. 152)
15

16

17
              This matter is before the Court on Defendants’ motion for summary judgment or
18

19   alternatively, summary adjudication pursuant to Federal Rule of Civil Procedure 56 filed on

20   October 22, 2019. (Doc. 152.) Plaintiff did not file an opposition. The Court reviewed the motion

21   and supporting material and found the matter suitable for decision without oral argument pursuant
22   to Local Rule 230(g). The hearing set for January 29, 2020,1 was therefore vacated. (Doc. 162.)
23
              For the reasons set forth below, the motion is denied.
24

25

26
27
     1
      On December 2, 2019, the Court granted in part Plaintiff’s motion for continuance of the hearing on Defendants’
28   motion. (Doc. 161.) Plaintiff nonetheless failed to file an opposition by the extended deadline of January 15, 2020.
                                                               1
 1                                    I.       FACTUAL BACKGROUND
 2   A.      Defendants’ Version of Events2
 3
             On March 18, 2010, at 11:51 p.m., Plaintiff’s wife, Mary Maric, called the Fresno County
 4
     Sheriff’s Office to request police assistance at Plaintiff’s apartment. (Doc. 152-1 at 8; Doc. 152-2
 5
     at 3.) Defendants then received information from dispatch stating, in effect, that Plaintiff was
 6

 7   “drunk and breaking . . . property” but “there ha[d] been no physical disturbance.” (Id.) Defendants

 8   Alvarado, Maldonado, and Robinson arrived at Plaintiff’s apartment at approximately 11:57 p.m.

 9   (Doc. 152-1 at 8; Doc. 152-2 at 4.)
10
             Defendant Robinson knocked on the door and Plaintiff answered. (Doc. 152-1 at 9; Doc.
11
     152-2 at 4.) Plaintiff “was calm for a few seconds and then appeared to be agitated that
12
     [Defendants] were there.” (Doc. 152-1 at 9; Doc. 152-2 at 5.) Defendants could see through the
13
     door that Mary and two small children were “sitting on a couch in the living room huddled together
14

15   . . . quiet and not speaking” and that “[Mary] was wide-eyed and it appeared she was upset and

16   wanted help.” (Id.) Defendant Robinson asked Plaintiff to come outside so Defendants could speak
17   to him, and Plaintiff refused, stating that Defendants “were violating his God-given rights and he
18
     would not step outside.” (Doc. 152-1 at 9; Doc. 152-2 at 6.) Defendants believed Plaintiff was
19
     intoxicated because his eyes were bloodshot, he smelled of alcohol, his speech was slurred, and he
20
     spoke in a raised voice. (Doc. 152-1 at 9; Doc. 152-2 at 7.)
21

22           Defendants “believed Plaintiff was going to try and shut the door on them” so Defendant

23   Robinson “put his foot in the door to prevent Plaintiff from closing it.” (Id.) Next, “[i]n order to

24   further their investigation in a safe manner for all involved, [Defendants] Maldonado and Robinson
25   stepped into the apartment, took hold of Plaintiff’s arms and escorted him outside.” (Doc. 152-1 at
26
27
     2
       The facts in this section are taken from Defendants’ motion for summary judgment and Defendants’ statement of
28   undisputed facts submitted with the motion. (See Docs. 152-1, 152-2.)
                                                            2
 1   10; Doc. 152-2 at 8.) At that time, Defendants placed Plaintiff in handcuffs “[f]or officer safety
 2   purposes based on the nature of the call, and Plaintiff’s behavior up to that point in time[.]” (Id.)
 3
             Defendant Maldonado then entered the apartment while Defendant Alvarado stood “at the
 4
     door threshold to monitor both scenes” until Defendant Burk arrived. (Doc. 152-1 at 10; Doc. 152-
 5
     2 at 9.) Plaintiff “never objected to the deputies going inside his apartment.” (Id.) Once Defendant
 6

 7   Maldonado was inside the apartment, Mary told him that Plaintiff kept a handgun in a top dresser

 8   drawer in the living room and a shotgun under the mattress in the bedroom. (Doc. 151-1 at 10–11;

 9   Doc. 152-2 at 10–12.) Defendant Burk then arrived on the scene, entered the apartment, and found
10
     the loaded handgun in the dresser. (Id.) Defendant Maldonado found the loaded shotgun in the
11
     bedroom. (Id.) Defendants seized both firearms and, at Mary’s request, obtained an emergency
12
     restraining order on Plaintiff. (Doc. 151-1 at 11; Doc. 152-2 at 12.)
13
     B.      Plaintiff’s Version of Events3
14

15           Plaintiff admits he drank about six beers from noon until the time Defendants arrived but

16   denies that he was intoxicated and denies yelling or acting violent or out of control. (Doc. 152-3
17   at 5–6, 19.) Plaintiff states that after Mary called police, Defendants Alvarado, Maldonado and
18
     Robinson arrived to his apartment together and asked to speak with him. (Id. at 4.) Plaintiff
19
     declined to voluntarily step outside and speak with Defendants. (Id. at 23.) Plaintiff states that
20
     Defendants could see Mary and the children through the door, and that Mary was not speaking. (Id.
21

22

23   3
       The facts in this section are taken from Plaintiff’s “Admission & Denial of Defendant’s [sic] Undisputed Facts”
24   submitted in connection with Defendants’ previous motion for summary judgment, which Defendants attached to the
     present motion, (Doc. 152-3 at 4–14). “When a summary judgment motion is unopposed, a district court must
     ‘determine whether summary judgment is appropriate—that is, whether the moving party has shown itself to be entitled
25   to judgment as a matter of law.’” Pinder v. Employment Development Department, 227 F. Supp. 3d 1123, 1135 (E.D.
     Cal. 2017) (citation omitted). Rule 56 “requires a district court to consider the [summary judgment] motion papers as
26   well as such other papers in the record to which they refer.” Martinez v. Stanford, 323 F.3d 1178, 1184–85 (9th Cir.
     2003) (citing Carmen v. San Francisco Unified School Dist., 237 F.3d 1026, 1028 (9th Cir. 2001)). Here, the Court
27   considered all papers submitted in connection with Defendants’ motion, including Plaintiff’s sworn “Admission &
     Denial of Defendant’s [sic] Undisputed Facts,” (Doc. 152-3 at 4–14), and excerpts from Plaintiff’s updated deposition
28   on July 2, 2019, (Doc. 152-3 at 16–27). See Martinez, 323 F.3d at 1184–85.
                                                               3
 1   at 5.) Plaintiff allegedly “answered the door and was speaking with [Defendants] in [his] normal
 2   calm manner, then they bum-rushed” him. (Id. at 13.) Defendants Alvarado and Robinson then
 3
     “entered [Plaintiff’s] apartment, grabbed [Plaintiff] by the arms and physically took [Plaintiff] out
 4
     of the apartment.” (Id. at 5.) Defendant Robinson then grabbed Plaintiff’s shoulders and “leg-
 5
     swept” Plaintiff to the ground. (Id. at 7.) Plaintiff states Defendant Robinson stayed outside with
 6

 7   Plaintiff while Defendants Maldonado and Burk entered the apartment and seized his firearms.4

 8   (Id. at 5.)

 9                                  II.      PROCEDURAL BACKGROUND
10
             Plaintiff filed the operative first amended complaint (FAC) on May 9, 2012. (Doc. 5.) On
11
     September 5, 2012, the previously assigned district judge dismissed certain claims in the FAC,
12
     including a claim under article I, section 13 of the California Constitution, and allowed Plaintiff to
13
     proceed on other claims. (Doc. 7 at 2.) On January 23, 2014, the previously assigned district judge
14

15   granted Defendants’ motion for summary judgment on Fourth Amendment claims for warrantless

16   entry and seizure and malicious prosecution, a claim under article I, section 1 of the California
17   Constitution, and a false imprisonment claim, and denied the motion on a claim for Fourth
18
     Amendment excessive force and a state law claim for assault and battery. (See Doc. 55.) The
19
     parties later consented to the jurisdiction of a U.S. magistrate judge, (see Docs. 65, 66, 67, 70), and
20
     the case proceeded to trial on the excessive force and assault and battery claims before the
21

22   undersigned on April 15, 2014. (Doc. 96.) On April 16, 2014, the jury returned a verdict for

23   Defendants. (Doc. 101.)

24           Plaintiff filed a notice of appeal on May 1, 2014. (See Doc. 106.) On September 6, 2018,
25   the U.S. Court of Appeals for the Ninth Circuit remanded Plaintiff’s Fourth Amendment claims for
26
27
     4
       Plaintiff was charged with various misdemeanors and transported to jail that night, but the charges were dismissed
28   on December 16, 2010. (See Doc. 5 at 6.)
                                                               4
 1   warrantless entry and arrest, the warrantless entry claim under article I, section 1 of the California
 2   Constitution, and the false imprisonment claim, as well as the warrantless arrest claim under article
 3
     I, section 13 of the California Constitution. Maric v. Alvarado, 748 F. App’x 747, 748 (9th Cir.
 4
     2018).
 5
              Defendants now move again for summary judgment, or in the alternative, summary
 6

 7   adjudication, on Plaintiff’s Fourth Amendment claims for warrantless entry and arrest, the claims

 8   under the California Constitution, and the false imprisonment claim. (Doc. 152.)

 9                   III.    LEGAL STANDARDS FOR SUMMARY JUDGMENT
10
              The “purpose of summary judgment is to pierce the pleadings and to assess the proof in
11
     order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. Ltd. v. Zenith
12
     Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted). Summary judgment is appropriate when
13
     there is “no genuine dispute as to any material fact and the movant is entitled to judgment as a
14

15   matter of law.” Fed. R. Civ. P. 56(a). In addition, Rule 56 allows a court to grant summary

16   adjudication, or partial summary judgment, when there is no genuine issue of material fact as to a
17   claim or portion of that claim. Fed. R. Civ. P. 56(a); see also Lies v. Farrell Lines, Inc., 641 F.2d
18
     765, 769 n.3 (9th Cir. 1981) (“Rule 56 authorizes a summary adjudication that will often fall short
19
     of a final determination, even of a single claim ...”) (internal quotation marks and citation omitted).
20
     The standards that apply on a motion for summary judgment and a motion for summary
21

22   adjudication are the same. See Fed. R. Civ. P. 56 (a), (c); Mora v. Chem-Tronics, 16 F.Supp.2d

23   1192, 1200 (S.D. Cal. 1998).

24            Summary judgment, or summary adjudication, should be entered “after adequate time for
25   discovery and upon motion, against a party who fails to make a showing sufficient to establish the
26
     existence of an element essential to that party’s case, and on which that party will bear the burden
27
     of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the
28
                                                        5
 1   “initial responsibility” of demonstrating the absence of a genuine issue of material fact. Celotex,
 2   477 U.S. at 323. An issue of fact is genuine only if there is sufficient evidence for a reasonable
 3
     fact finder to find for the non-moving party, while a fact is material if it “might affect the outcome
 4
     of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);
 5
     Wool v. Tandem Computers, Inc., 818 F.2d 1422, 1436 (9th Cir. 1987). A party demonstrates
 6

 7   summary adjudication is appropriate by “informing the district court of the basis of its motion, and

 8   identifying those portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

 9   on file, together with affidavits, if any,’ which it believes demonstrates the absence of a genuine
10
     issue of material fact.” Celotex, 477 U.S. at 323 (quoting Fed. R. Civ. P. 56(c)).
11
            If the moving party meets its initial burden, the burden then shifts to the opposing party to
12
     present specific facts that show there is a genuine issue of a material fact. Fed R. Civ. P. 56(e);
13
     Matsushita, 475 U.S. at 586. An opposing party “must do more than simply show that there is
14

15   some metaphysical doubt as to the material facts.” Id. at 587. The party is required to tender

16   evidence of specific facts in the form of affidavits, and/or admissible discovery material, in support
17   of its contention that a factual dispute exits. Id. at 586 n.11; Fed. R. Civ. P. 56(c). Further, the
18
     opposing party is not required to establish a material issue of fact conclusively in its favor; it is
19
     sufficient that “the claimed factual dispute be shown to require a jury or judge to resolve the parties’
20
     differing versions of the truth at trial.” T.W. Electrical Serv., Inc. v. Pacific Elec. Contractors
21

22   Assoc., 809 F.2d 626, 630 (9th Cir. 1987). However, “failure of proof concerning an essential

23   element of the nonmoving party’s case necessarily renders all other facts immaterial.” Celotex,

24   477 U.S. at 323.
25          The Court must apply standards consistent with Rule 56 to determine whether the moving
26
     party demonstrated there is no genuine issue of material fact and judgment is appropriate as a matter
27
     of law. Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993). In resolving a motion for
28
                                                         6
 1   summary judgment, the Court can only consider admissible evidence. Orr v. Bank of America, NT
 2   & SA, 285 F.3d 764, 773 (9th Cir. 2002) (citing Fed. R. Civ. P. 56(e); Beyene v. Coleman Sec.
 3
     Servs., Inc., 854 F.2d 1179, 1181 (9th Cir. 1988)). Further, evidence must be viewed “in the light
 4
     most favorable to the nonmoving party” and “all justifiable inferences” must be drawn in favor of
 5
     the nonmoving party. Orr, 285 F.3d at 772; Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th
 6

 7   Cir. 2000).

 8                                         IV.     DISCUSSION

 9   A.     Fourth Amendment Warrantless Entry
10
            1.      Legal Standards
11
            The Fourth Amendment protects individuals from all unreasonable searches and seizures
12
     and “has drawn a firm line at the entrance to the house.” Payton v. New York, 445 U.S. 573, 590
13
     (1980). “Searches and seizures inside a home without a warrant are presumptively unreasonable.”
14

15   Hopkins v. Bonvicino, 573 F.3d 752, 763 (9th Cir. 2009) (internal quotation marks omitted).

16   However, there is an “emergency aid” exception to the warrant requirement. See Bonivert v. City
17   of Clarkson, 883 F.3d 865, 876 (9th Cir. 2018). That exception “permits law enforcement officers
18
     to ‘enter a home without a warrant to render emergency assistance to an injured occupant or to
19
     protect an occupant from imminent injury.’” Id. (quoting Brigham City v. Stuart, 547 U.S. 398,
20
     403 (2006)).
21

22          District courts “assess officers’ actions ‘from the perspective of a reasonable officer on the

23   scene, rather than with the 20/20 vision of hindsight.’” Sandoval v. Las Vegas Metropolitan Police

24   Dept., 756 F.3d 1154, 1163 (9th Cir. 2014) (citation omitted). However, “law enforcement must
25   have an objectively reasonable basis for concluding that there is an immediate need to protect others
26
     or themselves from serious harm,” Hopkins, 573 F.3d at 763–64, and “the police bear a heavy
27
     burden when attempting to demonstrate an urgent need that might justify warrantless searches or
28
                                                       7
 1   arrests.” Welsh v. Wisconsin, 466 U.S. 740, 749–50 (1984); see also Bonivert, 883 F.3d at 877
 2   (“[T]he emergency exception is ‘narrow’ and ‘rigorously guarded.’”) (citation omitted). When
 3
     relying on the emergency exception, the police must “show that a warrant could not have been
 4
     obtained in time[.]” Struckman, 603 F.3d at 738.
 5
            2.      Analysis
 6

 7          Because warrantless entry into the home is presumptively unreasonable, Hopkins, 573 F.3d

 8   at 763, Defendants bear the burden at the summary judgment stage of adducing “evidence sufficient

 9   to remove any triable issue of fact that Mary or the children were in . . . immediate danger” or
10
     needed emergency assistance to prevent imminent injury. See Maric, 748 F. App’x at 749. The
11
     Court finds Defendants have not met their burden to remove any triable issues of fact as to whether
12
     “violence was imminent,” Bonivert, 883 F.3d at 878, and thus summary judgment is inappropriate.
13
            It is disputed whether Mary was “frowning” or “appeared upset,” but it is undisputed that
14

15   Mary and the children were sitting quietly on the couch and Defendants had a clear view of all three

16   through the doorway, and there is no evidence that they were injured or relayed any threat of
17   “immediate danger” when Defendants arrived. (See Doc. 152-2 at 5; 152-3 at 5.) As the Ninth
18
     Circuit has held, “there were simply no circumstances pointing to an actual or imminent injury
19
     inside the home.” Maric, 748 F. App’x at 750. Further, as observed by the Ninth Circuit, the
20
     evidence indicates that Defendants likely could have obtained a warrant to enter the home in a
21

22   timely manner. See id. at 749 (“[A]fter Mary requested a protective order, Defendants were able

23   to obtain one within approximately twenty minutes”); (see Doc. 152-6 at 4.) Finally, the analysis

24   of whether Defendants had an “objectively reasonable” basis to believe injury was imminent is
25   “essentially the same” as the analysis of whether exigent circumstances existed, U.S. v. Black, 482
26
     F.3d 1035, 1041 n.1 (9th Cir. 2007), and the Ninth Circuit previously found triable issues of fact
27

28
                                                        8
 1   under the exigent circumstances exception, Maric, 748 F. App’x at 749.5
 2   B.       Warrantless Entry Under Article I, Section 1 of the California Constitution
 3
              “[I]n the search and seizure context, the article I, section 1, privacy clause of the California
 4
     Constitution has never been held to establish a broader protection than that provided by the Fourth
 5
     Amendment of the United States Constitution.” Sanchez v. County of San Diego, 464 F.3d 916,
 6

 7   930 (9th Cir. 2006) (internal quotation marks omitted); see also People v. Elwood, 199 Cal.App.3d

 8   1365, 1371–72 (1988). Thus, there are triable issues of fact as to Plaintiff’s California warrantless

 9   entry claim for the same reasons as set forth for the Fourth Amendment claim in Section IV.A.1,
10
     supra. See, e.g., Olvera v. City of Madera, 38 F. Supp. 3d 1162, 1181 (E.D. Cal. 2014) (defendants
11
     were not entitled to summary judgment on the plaintiff’s Fourth Amendment claims, “[t]hus,
12
     summary judgment on Plaintiff’s California constitutional law claims based on the same arguments
13
     is not appropriate”); Arroyo v. Tilton, No. 1:11-cv-01186 DLB PC, 2012 WL 1551655, at *7 (E.D.
14

15   Cal. Apr. 30, 2012) (because the complaint stated a claim for unlawful search under the Fourth

16   Amendment, it necessarily stated a claim under Article I, Section 1 of the California Constitution).
17   C.       Fourth Amendment Warrantless Arrest
18
              1.       Legal Standards
19
              “[S]eizures inside a home without a warrant are presumptively unreasonable.” United
20
     States v. Martinez, 406 F.3d 1160, 1163 (9th Cir. 2005) (internal quotation marks omitted). “The
21

22   Fourth Amendment protects against warrantless arrest inside a person’s home in the same fashion

23   that it protects against warrantless searches of the home.” Hopkins, 573 F.3d at 773. Thus, “police

24

25
     5
       Defendants also mention in passing that Plaintiff’s “[c]onsent [to the warrantless entry] was . . . implied by silence.”
26   (Doc. 152-1 at 17.) Consent to search can be express or implied, but it must be “unequivocal and specific.” United
     States v. Basher, 629 F.3d 1161, 1167–68 (9th Cir. 2011). Here, Plaintiff states only that he may not have specifically
27   told Defendants they did not have his permission to enter, (Doc. 152-3 at 24), and thus there are at least triable issues
     of fact as to whether Plaintiff consented to Defendants entering or searching the home and the extent of any consent
28   given. See, e.g., United States v. Escobar, 309 F. Supp. 3d 778, 784 (N.D. Cal. 2018).
                                                                  9
 1   officers may not execute a warrantless arrest in a home unless they have both probable cause and
 2   exigent circumstances.” Id. The rule applies “inside a home or its curtilage,” United States v.
 3
     Struckman, 603 F.3d 731, 747 (9th Cir. 2010), and applies when officers involuntarily remove the
 4
     arrestee from the home and thereafter effect the arrest. See, e.g, Hopkins, 573 F.3d at 773.
 5
            “There is probable cause for a warrantless arrest . . . if, under the totality of the facts and
 6

 7   circumstances known to the arresting officer, a prudent person would have concluded that there

 8   was a fair probability that the suspect had committed a crime.” United States v. Gonzales, 749 F.2d

 9   1329, 1337 (9th Cir. 1984). “The exigent circumstances exception allows warrantless searches and
10
     seizures when an emergency leaves police insufficient time to seek a warrant . . . Under this
11
     exception, for example, the police need not wait to get a warrant if there is an urgent need to provide
12
     aid or if there is concern evidence might be destroyed in the time it would take to get a warrant.”
13
     Recchia v. City of Los Angeles Department of Animal Services, 889 F.3d 553, 558 (9th Cir. 2018).
14

15   Defendants bear the “burden of showing specific and articulable facts to justify the finding of

16   exigent circumstances.” See United States v. Ojeda, 276 F.3d 486, 488 (9th Cir. 2002) (per curiam).
17          2.      Analysis
18
            Defendants contend Plaintiff’s arrest was justified because they had probable cause to
19
     believe Plaintiff violated California Penal Code (CPC) § 273a(b), willfully causing a child to be in
20
     a situation where the child’s health may be endangered. (See Doc. 152-1 at 19–20.) Defendants
21

22   contend that they obtained probable cause to arrest Plaintiff only upon their entry into the home—

23   an entry Defendants contend was “lawful”—when Mary “directed [Defendants] to two loaded

24   firearms . . . that were easily accessible to the . . . children.” (See id. at 18–19.) However, as
25   explained above, there are fact issues as to whether Defendants had a lawful right to enter Plaintiff’s
26
     home in the first instance, and Defendants admit they discovered the firearms only as a result of
27
     their entry into the home. (See id. at 19). If the entry was unlawful, then the discovery of the
28
                                                        10
 1   firearms may also be unlawful, see United States v. Gorman, 859 F.3d 706, 717 (9th Cir. 2017).
 2            In any event, although Defendants essentially assert that they obtained probable cause
 3
     because Plaintiff kept unlocked firearms in the house, (see Doc. 152-1 at 19), Defendants have cited
 4
     no authority stating that keeping unlocked firearms in the house by itself violates CPC § 273a(b).
 5
     Thus, Defendants have not indisputably established that they had probable cause to arrest Plaintiff
 6

 7   for a violation of CPC § 273a(b). See Maric v. Alvarado, 748 F. App’x at 749. Finally, Defendants

 8   do not address exigent circumstances in the context of the warrantless arrest.6 See Ojeda, 276 at

 9   488. Thus, the Court denies Defendants’ motion as to the Fourth Amendment warrantless arrest
10
     claim.
11
     D.       Warrantless Arrest Under Article I, Section 13 of the California Constitution
12
              Article I, section 13 of the California Constitution states: “The right of the people to be
13
     secure in their persons, houses, papers, and effects against unreasonable seizures and searches may
14

15   not be violated; and a warrant may not issue except on probable cause, supported by oath or

16   affirmation, particularly describing the place to be searched and the persons and things to be
17   seized.”
18
              Defendants contend that article I, section 13 of the California Constitution “confers no
19
     private cause of action for damages,” citing the previous order in this case dismissing the claim on
20
     that basis. (Doc. 152-1 at 20; see Docs. 6, 7.) However, “[t]he California Supreme Court has not
21

22   . . . addressed whether a plaintiff may seek damages for a violation of article 1, section 13.” Roy v.

23
     6
       To the extent that Defendants assert Plaintiff’s arrest may be justified by probable cause alone, (see Doc. 152-1 at
24
     18), Defendants have failed to establish that the rule regarding warrantless arrests inside the home should not apply. It
     is undisputed that Defendants forcibly removed Plaintiff from inside the apartment after crossing the threshold of the
25   doorway and entering. (See, e.g., Doc. 152-2 at 8 (“[Defendants Maldonado and Robinson] stepped into the apartment,
     took hold of Plaintiff’s arms and escorted him outside”); Doc. 152-1 at 19 (“Upon their . . . entry of the apartment . . .
26   [Defendants] separated [Mary and Plaintiff.]”) Thus, Plaintiff’s arrest must be justified by both probable cause and
     exigent circumstances. See Hopkins, 573 F.3d at 773; United States v. Lundin, 47 F. Supp. 3d 1003, 1016 (N.D. Cal.
27   June 26, 2014) (“If officers may not arrest a suspect in his home without a warrant, it follows necessarily that they
     cannot order him to leave his home so that he may be arrested without a warrant.”); see also Fisher v. City of San Jose,
28   558 F.3d 1069, 1077 (9th Cir. 2009).
                                                                 11
 1   County of Los Angeles, 114 F. Supp. 3d 1030, 1042 (C.D. Cal. 2015); see also Dolores Velasquez
 2   v. County of San Bernardino, Case No. EDCV 17-2344 JGB (SHKx), 2018 WL 6061204, at *2
 3
     (C.D. Cal. Mar. 1, 2018) (“There is a split among federal district courts on whether § 13 confers an
 4
     action for money damages”); Camarillo v. City of Maywood, No. CV 07-3469 ODW (SHx), 2008
 5
     WL 4056994, at *6 (C.D. Cal. Aug. 27, 2008) (“Further analysis of [Katzberg v. Regents of Univ.
 6

 7   of Cal., 29 Cal.4th 300, 303 (2002)] demonstrates the California Supreme Court’s recognition of a

 8   damages claim under Article I, § 13.”). Further, as Defendants acknowledge, (Doc. 152-1 at 20),

 9   the Ninth Circuit previously determined that the Court erred in dismissing Plaintiff’s claim under
10
     article I, section 13. See Maric, 748 F. App’x at 748. Under the “law of the case doctrine,” the
11
     district court is “generally precluded from reconsidering an issue previously decided by the same
12
     court, or a higher court in the identical case.” Richardson v. United States, 841 F.2d 993, 996 (9th
13
     Cir. 1988), amended, 860 F.2d 357 (9th Cir. 1988). Thus, the Court denies Defendants’ motion as
14

15   to the warrantless arrest claim under article I, section 13 of the California Constitution.

16   E.     State Law False Imprisonment
17          “Under California law, the elements of a claim for false imprisonment are: (1) the
18
     nonconsensual, intentional confinement of a person, (2) without lawful privilege, and (3) for an
19
     appreciable period of time, however brief.” Young v. County of Los Angeles, 655 F.3d 1156, 1169
20
     (9th Cir. 2011) (internal quotation marks omitted).         “[T]he torts of false arrest and false
21

22   imprisonment are not separate torts, as false arrest is but one way of committing a false

23   imprisonment.” Watts v. County of Sacramento, 256 F.3d 886, 891 (9th Cir. 2001) (internal

24   quotation marks omitted). “A cause of action for false imprisonment based on unlawful arrest will
25   lie where there was an arrest without process followed by imprisonment.” Id. In California, false
26
     imprisonment “consists of the nonconsensual, intentional confinement of a person, without lawful
27
     privilege, for an appreciable length of time, however short.” Fermino v. Fedco, Inc., 7 Cal.4th 701,
28
                                                        12
 1   715 (1994).
 2            Here, the Court finds triable issues of fact exist as to whether Defendants falsely imprisoned
 3
     Plaintiff and denies Defendants’ motion as to this claim. It is undisputed that Defendants’
 4
     confinement of Plaintiff was nonconsensual, intentional, and for “an appreciable length of time.”
 5
     (See Doc. 152-2 at 5–11.) Defendants contend that they had a “lawful privilege” to confine Plaintiff
 6

 7   under CPC § 836(a)(1), because Defendants had probable cause to believe Plaintiff committed an

 8   offense in an officer’s presence. (Doc. 152-1 at 22.) However, the Ninth Circuit explicitly held

 9   otherwise.7 Maric, 748 F. App’x at 750 (“The district court ruled that the officers did not violate
10
     CPC § 840 because” their conduct fell under the exception in CPC § 836(a)(1) . . . “The district
11
     court was incorrect.”). The Ninth Circuit also held that Plaintiff’s arrest was unlawful under CPC
12
     § 8408 and that Plaintiff “proffered evidence sufficient to demonstrate that [Defendants] falsely
13
     imprisoned him.” Id. at 750. As explained above, the Court is bound by the Ninth Circuit’s ruling.
14

15   Richardson, 841 F.2d at 996.

16   F.       Qualified Immunity
17            1.       Legal Standard
18
              Qualified immunity is an affirmative defense that protects an officer “from personal liability
19
     when an officer reasonably believes that his or her conduct complies with the law.” Pearson v.
20
     Callahan, 555 U.S. 223, 244 (2009). The test for qualified immunity asks whether “the facts
21

22   alleged show the officer’s conduct violated a constitutional right,” “whether the right was clearly

23   established,” and, if it was, whether the officer “made a reasonable mistake as to what the law

24

25   7
       Defendants also contend they are statutorily immune from liability on Plaintiff’s false imprisonment claim under
     CPC § 847(b), because Defendants “made a lawful arrest or ‘had reasonable cause to believe the arrest was lawful.’”
26   (Doc. 152-1 at 22) (citing CPC § 847(b)). Defendants’ contention is unpersuasive because, as set forth in this order,
     there are triable issues of fact as to whether the arrest was lawful and whether Defendants had reasonable cause to
27   believe it was lawful.
     8
       CPC § 840 states, in relevant part, that “[a]n arrest for the commission of a misdemeanor or an infraction cannot be
28   made between the hours of 10 o’clock p.m. of any day and 6 o’clock a.m. of the succeeding day.”
                                                               13
 1   requires.” Pearson v. Callahan, 555 U.S. 223, 232 (2009) (citation omitted). Although “both the
 2   ‘clearly established right’ and ‘reasonableness’ inquiries are questions of law,” claims cannot be
 3
     resolved at summary judgment on qualified immunity grounds where factual disputes exist.
 4
     Stevenson v. Holland, No. 1:16-CV-01831-AWI, JLT, 2020 WL 264422, at *21 (E.D. Cal. Jan. 17,
 5
     2020); see Torres v. City of Madera, 648 F.3d 1119, 1123 (9th Cir. 2011); Wilkins v. City of
 6

 7   Oakland, 350 F.3d 949, 956 (9th Cir. 2003) (“Where the officers’ entitlement to qualified immunity

 8   depends on the resolution of disputed issues of fact in their favor, and against the non-moving party,

 9   summary judgment is not appropriate.”) (citations omitted).
10
             2.      Analysis
11
             Here, Defendants contend that they are entitled to qualified immunity because “competent
12
     officers could have believed that the entry was justified under the exigent circumstances rationale”
13
     and Defendants “could not know that crossing Plaintiff’s threshold and escorting him outside the
14

15   apartment . . . would violate the Fourth Amendment.” (Doc. 152-1 at 23.) However, the Ninth

16   Circuit previously determined that Defendants were not entitled to qualified immunity as to both
17   the warrantless entry and warrantless arrest claims. See Maric, 748 F. App’x at 751. Further, as
18
     set forth above, the Court finds that there are triable issues of fact as to whether the emergency aid
19
     exception applies and whether exigent circumstances and probable cause existed to support
20
     Plaintiff’s arrest.
21

22           Triable issues of fact also exist as to Defendants’ relevant conduct, the reasonableness of

23   their belief that entry was necessary, and the reasonableness of their belief that Plaintiff’s arrest

24   was lawful. As the Ninth Circuit held, the resolution of both the “clearly established” and
25   “reasonableness” inquiries in Defendants’ favor depend upon the resolution of these disputed issues
26
     of fact in Defendants’ favor. See Maric, 748 F. App’x at 751. Thus, the Court declines to resolve
27
     Plaintiff’s claims on qualified immunity grounds at this stage, but Defendants may raise the issue
28
                                                       14
 1   at trial. See Torres, 648 F.3d at 1123; Wilkins, 350 F.3d at 956.
 2                                         V.     CONCLUSION
 3
              For the reasons set forth above, Defendants’ motion for summary judgment or alternatively,
 4
     summary adjudication, (Doc. 152), is DENIED.
 5

 6

 7   IT IS SO ORDERED.

 8   Dated:     February 27, 2020                                 /s/   Sheila K. Oberto            .
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       15
